DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this Examiner’s Amendment was given in phone conversation between Examiner Christopher Robinson & Attorney Amit Singhal. 
	The issuing of the current Corrected Notice of Allowability is in regards to a Printer Rush/Printer Query filed on 09/09/2022 to address mis numbered claim 11, the appropriate corrections have been made and no changes in scope were found. 

The specifically enumerated claims are amended as follows:

11. (Currently Amended) The information processing apparatus according to claim [[10]] 9, wherein the communication interface used for data transmission of the first function is determined based on the routing table.

REASONS FOR ALLOWANCE
5.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“a plurality of communication interfaces, wherein the plurality of communication interfaces includes a main communication interface having higher communication priority than a sub communication interface, and 
wherein an operation of the sub communication interface is stopped and an operation of the main communication interface with the higher priority continues in a case where either of operations is required to be stopped; 
at least one memory that stores a set of instructions; and 
at least one processor that executes the instructions to cause the information processing apparatus to perform operations comprising: 
setting one communication interface among the main communication interface and the sub communication interface as a device setting that indicates the communication interface used in the first function based on user operation via a setting screen; and 
transmitting, in a case where the sub communication interface is set as the device setting that indicates the communication interface used in the first function, 
data generated by the first function via the sub communication interface to be used in the first function, even if the main communication interface is available.[[.]] 
acquiring addresses of a plurality of external devices to be communicated with by the first function; 
storing the acquired addresses in a predetermined storage area; and registering a route information to transmit data through the communication interface to be used in the first function to the plurality of external devices identified by the acquired addresses, in a routing table, after the sub communication interface is set as the device setting that indicates the communication interface used in the first function.” 
DeCesaris et al. (US 2016/0149723  A1) teaches provides signaling control among multiple communication interfaces of an electronic device based on signal priority. According to an aspect, an electronic device includes multiple communication interfaces. The electronic device also includes a communication controller configured to determine priority of signals to be communicated on different communication interfaces among the plurality of communication interfaces. Further, the communication controller is configured to determine an order of communication of the signals among the different communication interfaces based on the priority of the signals to be communicated. The communication controller is also configured to control communication of the signals among the different communication interfaces based on the determined order of communication.
Isomura (US 6,393,031 B1) discloses a communication apparatus capable of automatically selecting communication interface in accordance with the order of priority set by the selected order setting information. The priority referring process reads the selection criterion set in the selection criterion register, and then reads one order setting script related to a communication destination when the selection criterion is set to "destination" and reads one order setting script related to a time zone containing a time shown by current time information from the timer when the selection criterion is set to "time zone". The selection process checks whether or not a communication is possible every communication interface in accordance the order of priority set by the read order setting script, and selects a communication interface first judged as communication possible. The communication program executes a communication with the destination by using the selected communication interface.
The Examiner agrees with the Applicant Arguments that the currently amended claims, that include previously objected to allowable subject matter overcomes the current USC 103 Rejection. 
The combination of Oya separately or in combination do not overcomes the deficiencies of DeCesaris-Isomura. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a plurality of interfaces 2) various priorities of interfaces 3) stopping communication operations 4) memory 5) CPU 6) setting an interface 7) displaying functions on a screen 8) various functions 9) acquiring addresses 10) external devices 11) registering route information 12) a routing table. 
Subsequently, the Applicant Arguments/Remarks and the amended claims in respect to the USC 103 Rejection of Claim(s) of Claim 9, 18 & 19 is hereby withdrawn. 
In addition, as evidenced by prosecution history (see at least 06/29/2022 Applicant Arguments/Remarks, 04/06/2022 Non-Final), the Applicants Arguments and amended claims are persuasive and overcomes the USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

6. 	Claim(s) 9, 11-16, 18-19 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443